Citation Nr: 9906929	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  96-51 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for a brain disorder 
due to herbicide exposure.

2.  Entitlement to service connection for a liver disorder 
due to herbicide exposure.

3.  Entitlement to service connection for a skin disorder due 
to herbicide exposure.



INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967, with service in the Republic of Vietnam.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from August and December 1995 rating 
decisions.  (The case was before the Board in January 1998 
when it was remanded so that a previously requested hearing 
could be scheduled.)


FINDING OF FACT

No competent medical evidence has been presented which tends 
to link the veteran's brain disorder, liver disorder, or skin 
disorder to military service, including any in-service 
herbicide exposure.


CONCLUSION OF LAW

The claim of service connection for a brain disorder, liver 
disorder, or skin disorder is not well grounded.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1998).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet. App. at 
81.  A claimant cannot meet this burden merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order make a 
claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

With regard to herbicides, VA laws and regulations provide 
that a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed to an herbicide agent, unless 
there is affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1116(a)(3) (West Supp. 1998); 38 C.F.R. § 3.307(a)(6)(iii) 
(1998).  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii) (1998).  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. 
§ 1113 and 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (1998).  The 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (1998).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude a claimant from 
establishing service connection with proof of direct 
causation, a task "which includes the difficult burden of 
tracing causation to a condition or event during service."  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the veteran's case, he claims that problems with his 
brain, liver, and skin are due to exposure to herbicides when 
he was in the Republic of Vietnam.  However, no evidence has 
been presented to show that he has a disease listed in 
§ 3.303(e), or that there is a clinical relationship between 
any of his problems and military service, including in-
service herbicide exposure.  Consequently, the Board finds 
that his claims of service connection are not well grounded.

Records dated in 1994 show that the veteran was found to have 
non-alcoholic cirrhosis and probable hepatic encephalopathy.  
A note dated in December 1994 indicated that many toxins can 
cause diffuse white matter disease of the brain, and by 
January 1995, the veteran's brain disease was characterized 
as leukoencephalopathy.  A VA examination report prepared in 
May 1995 indicates that the veteran had had his liver 
problems evaluated at the University of North Carolina.  It 
was reportedly agreed upon that the veteran had been exposed 
to some sort of toxin.  (Agent Orange was listed among the 
possible toxins.)  

Examination of the veteran's skin included findings of spider 
hemangioma, plaques, mole-type elevations, furuncle-type 
lesions, and hyperkeratosis.  It was reported that the 
etiology of his skin problems was not determined.  A history 
of chronic active hepatitis and confusion was noted.  A June 
1995 psychiatric evaluation referred to the veteran's own 
history of brain damage due to Agent Orange, but no such 
opinion was provided by the examining psychiatrist.  (The 
only diagnosis was a cognitive disorder without mention of 
etiology.)  A report of a neurologic evaluation by VA in May 
1995 noted the veteran's history of a rash since leaving 
Vietnam in 1967.  It was also noted that the veteran had 
worked with chemicals for a number of years and had been 
exposed to toxic agents.  The diagnoses included a history of 
chronic memory loss with magnetic resonance imaging evidence 
of diffuse leukoencephalopathy, a history of hepatitis of 
undetermined cause, diabetes, and early, mild sensory 
neuropathy.  

A January 1995 letter from Brent W. Morgan, M.D., indicates 
that the veteran had an extensive history working with 
multiple chemical substances.  Dr. Morgan indicated that he 
had been unable to associate encephalopathy with exposure to 
several specifically enumerated toxins, including Agent 
Orange.  He also said that, because data as to many of these 
toxins were sparse, "we cannot rule out the fact that [the 
veteran's] presentation and his disease process is not 
related to exposure to these substances."

The salient point to be made about the evidence described 
above is that no definitive medical opinion has been offered 
as to a link between the veteran's brain disorder, liver 
disorder, or skin problems and exposure to herbicides while 
in military service.  The veteran has on occasion given a 
history of such a nexus when he was examined, or in the case 
of his skin problems, a history of having problems since 
service; however, no examiner has adopted the veteran's 
history as part of a medical opinion regarding etiology.  
Indeed, whenever a medical practitioner has addressed the 
question of etiology of the claimed problems, no opinion 
linking such problems to service or herbicide exposure was 
given.  Even Dr. Morgan's January 1995 letter definitively 
states that he was unable to find an association between 
encephalopathy and Agent Orange exposure.  

Absent the presentation of evidence showing disease listed in 
§ 3.309(e), or the presentation of evidence linking currently 
shown problems to military service or herbicide exposure in 
service, the veteran's claims may not be found to be well 
grounded.  Additionally, although the veteran at one point 
gave a history of skin problems since military service, no 
competent medical evidence has been presented linking any 
currently demonstrated problem to this history of continued 
symptoms.  Consequently, the Board finds that the veteran's 
claims of service connection are not well grounded because of 
a lack of medical nexus evidence.  Caluza, supra.  


ORDER

Service connection for a brain disorder due to herbicide 
exposure is denied.

Service connection for a liver disorder due to herbicide 
exposure is denied.

Service connection for a skin disorder due to herbicide 
exposure is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


